 TEAMSTERS LOCAL 6 (ANHEUSER-BUSCH)Brewers and Maltsters Local Union No. 6, Interna-tional Brotherhood of Teamsters, Chauffeurs,Warehousemen and Helpers of America andAnheuser-Busch, Inc. and Bottlers Local UnionNo. 1187, affiliated with International Brother-hood of Teamsters, Chauffeurs, Warehousemenand Helpers of America. Case 14-CD-68830 April 1984DECISION AND DETERMINATION OFDISPUTEBY MEMBERS ZIMMERMAN, HUNTER, ANDDENNISThe charge in this Section 10(k) proceeding wasfiled 6 September 1983 by the Employer, allegingthat the Respondent, Brewers and Maltsters LocalUnion No. 6, International Brotherhood of Team-sters, Chauffeurs, Warehousemen and Helpers ofAmerica (Brewers), violated Section 8(b)(4XD) ofthe National Labor Relations Act by engaging inproscribed activity with an object of forcing theEmployer to assign certain work to employees itrepresents rather than employees represented byBottlers Local Union No. 1187, affiliated withInternational Brotherhood of Teamsters, Chauf-feurs, Warehousemen and Helpers of America(Bottlers). The hearing was held 6 October 1983before Hearing Officer John S. Cotter.The National Labor Relations Board has delegat-ed its authority in this proceeding to a three-member panel.The Board affirms the hearing officer's rulings,finding them free from prejudicial error. On theentire record, the Board makes the following find-ings.I. JURISDICTIONThe Company, a Missouri corporation, is en-gaged in the brewing, packaging, and nonretail saleof malt beverages at its facility in St. Louis, Mis-souri, where it annually purchases goods and sup-plies valued in excess of $50,000, which goods andsupplies are shipped directly to the Employer's St.Louis, Missouri facility from points located outsidethe State of Missouri. The parties stipulate, and wefind, that the Employer is engaged in commercewithin the meaning of Section 2(6) and (7) of theAct and that the Brewers and the Bottlers arelabor organizations within the meaning of Section2(5) of the Act.II. THE DISPUTEA. Background and Facts of DisputeThe Employer has remodeled a mezzanine areain building 194, thereby eliminating offices, enlarg-270 NLRB No. 37ing the existing lunchroom, and creating a lockerarea. Prior to its renovation, the mezzanine areahad been cleaned by employees represented by theBottlers. Subsequent to the renovation, the Em-ployer assigned the cleaning of such area, whichincluded preexisting restrooms, to employees repre-sented by the Brewers, on the basis that the newlunchroom and locker area were created primarilyfor the use of those employees. Upon completionof the renovation of the mezzanine, the Employerclosed another lunchroom, restroom, and lockerarea in building 182 that formerly was used andcleaned by the employees represented by theBrewers. When it made such assignment, the Em-ployer also assigned to the Brewers-representedemployees the cleaning of a contiguous catwalkand three stairwells in the adjoining building 204-A, which had not been clearly assigned to either ofthe two competing employee groups in the past.The Bottlers filed a grievance pursuant to arti-cles I and XVIII of its collective-bargaining agree-ment with the Employer,' asserting that the em-ployees it represents are entitled to perform suchwork. The grievance was set for arbitration I De-cember 1983. By letter dated 26 August 1983, Sec-retary-Treasurer Nicholas J. Torrillo of the Brew-ers threatened "ultimate economic action" shouldthe arbitration result in a reassignment of the work,and he subsequently confirmed his threat in a tele-phone conversation with the Employer's managerof industrial relations, Thomas Cipolla, on 2 or 3September.B. Work in DisputeThe disputed work involves the cleaning of thefollowing areas at the Employer's bottling facilityin St. Louis, Missouri: the renovated mezzaninearea located in building 194, including the lunch-room, locker room, and restrooms; an interiorcatwalk connecting the mezzanine with building204-A; and three stairwells located in building 204-A.2C. Contentions of the PartiesThe Employer contends that because the lunch-room, restrooms, and locker area in building 182' According to undisputed testimony, the arbitration is not binding onthe Brewers. The arbitration award that will result is, therefore, irrele-vant to this determination. Longshoremen ILA Local 1830 (Ryan- WalshStevedoring), 256 NLRB 608, 611 (1981).s The Employer has assigned the cleaning of the lunchroom to em-ployees represented by the Bottlers on those shifts that employees repre-sented by the Brewers are not present. The work involved in that assign-ment is not in dispute. Also, significantly, the Bottlers, in its brief to theBoard, has disclaimed any interest in the originally disputed work ofcleaning the two stairways in building 204-A located farthest from thedisputed areas on the mezzanine level of building 194.219 DECISIONS OF NATIONAL LABOR RELATIONS BOARDformerly used and cleaned by employees represent-ed by the Brewers have been closed, it is merelypreserving the work performed by those employeesby assigning them to the cleaning of the mezzaninearea which was renovated for their use. Thus, itargues that the disputed work should be assignedto the Brewers-represented employees because itspast practice has been to assign to these employeesthe cleaning of any area utilized by them for workor break purposes. With respect to the catwalk andthe three stairwells, the Employer further contendsthat the award of this work should go to the em-ployees represented by the Brewers because theseareas are used mainly by these employees and arecontiguous to areas in building 204-A where theseemployees work.The Brewers repeats the Employer's contentions.In addition, it argues that its certification and col-lective-bargaining agreement with the Employerfavor the award of the disputed work to the em-ployees it represents. It further argues that, becausethe employees it represents work in areas contigu-ous to all parts of the disputed work, the factor ofeconomy and efficiency favor the award of the dis-puted work to these employees.The Bottlers contends that there exists no rea-sonable cause to find a violation of Section8(b)(4)(D) of the Act and that the notice of hearingshould be quashed. In support of this contention,the Bottlers argues that the threat of economicaction by the Brewers is hollow since its collective-bargaining agreement with the Employer providesfor a no-strike clause and the Teamsters' constitu-tion forbids a strike under such circumstances with-out sanction from the International, under threat ofloss of the Local's charter. As to the award of thedisputed work, the Bottlers contends that the em-ployees it represents are entitled to the work be-cause they cleaned the mezzanine area before itsrenovation and because they have traditionallycleaned, as here, break areas which employees rep-resented by more than one union used and forwhich the employees it represents form the majori-ty of users. It further contends that the Employeris contractually bound by seniority restrictions inassigning employees represented by the Brewers todo the disputed work and that no such restrictionsapply with respect to the employees represented bythe Bottlers. Finally, it contends that the employ-ees represented by the Brewers have inadequatelyperformed the disputed work in the past and, forthat reason, the award should be made to the em-ployees it represents.D. Applicability of the StatuteBefore the Board may proceed with a determina-tion of the dispute pursuant to Section 10(k) of theAct, it must be satisfied that there is reasonablecause to believe that Section 8(b)(4)(D) has beenviolated and that the parties have not agreed upona method for the voluntary adjustment of the dis-pute.As set forth above, the Brewers' secretary-treas-urer, Torrillo, threatened the Employer in a letterdated 26 August 1983 with "ultimate economicaction" should the pending arbitration result in areassignment of the work away from the membersof the Brewers to whom it was currently assigned,and he later confirmed this statement in a tele-phone conversation with the Employer's managerof industrial relations, Cipolla. The Bottlers con-tends, as described above, that the threat is hollowbecause the Brewers' collective-bargaining agree-ment with the Employer contains a no-strike clauseand because the Teamsters' constitution forbids astrike under threat of loss of the Local's charter.We do not agree. The statement on its face consti-tutes a threat to strike, and there is no evidencethat Torrillo was not serious in making the threator had in any way colluded with the Employer inthis matter. Instead, undisputed testimony showsthat Torrillo confirmed the written threat of 26August 1983 orally to Cipolla immediately upon itsreceipt by the Employer. Further, Cipolla testifiedwithout contradiction that the threat was neitherrequested nor anticipated and that he regarded it asgenuine and serious. That the no-strike clause inthe Brewers' contract might result in dire conse-quences to the Local if it struck is insufficientground to determine that no threat was made. Wecan only speculate as to whether the Brewerswould be willing to honor the no-strike clause de-spite its words to the contrary. In these circum-stances, we are satisfied that there is reasonablecause to believe that a violation of Section8(b)(4)(D) has occurred.3E. Merits of the DisputeSection 10(k) requires the Board to make an af-firmative award of disputed work after consideringvarious factors. NLRB v. Electrical Workers IBEWLocal 1212 (Columbia Broadcasting), 364 U.S. 573(1961). The Board has held that its determination ina jurisdictional dispute is an act of judgment basedon common sense and experience, reached by bal-ancing the factors involved in a particular case.See Cincinnati Mailers Union 17 (Rosenthal d Ca), 265 NLRB 1052,1053 fn. 7 (1982); Glaziers a Glassworkers Local 767 (Sacramento Metal aGlass Ca), 228 NLRB 200 (1977).220 TEAMSTERS LOCAL 6 (ANHEUSER-BUSCH)Machinists Lodge 1743 (J. A. Jones Construction),135 NLRB 1402 (1962).The following factors are relevant in making thedetermination of this dispute.1. Certifications and collective-bargainingagreementsThe pertinent certifications resulted from theelections directed in Anheuser-Busch, 103 NLRB1205 (1953). Thus, Local 187, stipulated as thepredecessor of the Bottlers, was certified to repre-sent, in pertinent part:All hourly rated production and maintenanceemployees engaged in production, shipping,storage, receiving and non-craft maintenanceoperations in bottling department areas ...Further, the Brewers were certified to represent, inpertinent part:All employees engaged in receiving, shippingand storing raw materials, production supplies,advertising matters and finished products out-side of bottling department and bottling de-partment areas, including employees engagedin non-craft maintenance work ...Significantly, both certifications provide for non-craft maintenance work, which describes the natureof the work in dispute. Thus, the certifications donot provide a distinction in function between thetwo unions as pertains to the work at issue. Fur-ther, the certifications do not specify which geo-graphical areas are bottling department areas andwhich are outside the bottling department areas.Since the areas in dispute include a lunchroom,restrooms, locker area, and three stairwells, and areclearly not work areas, the geographical demarca-tion of the certifications is basically meaningless asapplied to them. Neither does proximity of locationclarify the certifications' possible meaning on thisissue since the largest part of the area at issue-namely the mezzanine in building 194-is contigu-ous to work areas where employees represented byboth Unions work. Consequently, we find that thecertifications are of no significance in the determi-nation of this dispute.The collective-bargaining agreements reflect thecertifications. Thus, article I, section I of theBottlers' agreement with the Employer provides, inpertinent part:The word "employees" or "employee" as usedin this agreement shall mean all hourly ratedproduction and maintenance employees en-gaged in production, shipping, storage, receiv-ing and non-craft maintenance in bottling de-partment and bottling department areas ....Article l(b) of the Brewers' agreement recognizes:[A]II employees engaged in receiving, ship-ping, and storing raw materials, productionssupplies, advertising matter, and finished prod-ucts outside of the bottling department andbottling department areas including employeesengaged in non-craft maintenance work ...Applying the same rationale as discussed abovewith respect to the certifications, we find that thecollective-bargaining agreements do not favor theassignment of the disputed work to the employeesrepresented by either Union.2. Area and employer practiceNo evidence was presented on area practice, andno party contends that this factor is relevant. How-ever, each Union contends that employer practicefavors the award of the disputed work to the em-ployees it represents. The Employer contends thatits practice favors the award of the work to theemployees represented by the Brewers.An analysis of this factor is aided by reviewingthe renovations which gave rise to the current dis-pute. From 1972 until 1980, the draft beer oper-ations, in which the employees represented by theBrewers work, were located in building 182 andwere referred to as the Golden Gate operation. Alunchroom, restrooms, and locker facilities weremaintained in this building and were used primarilyby employees represented by the Brewers. Thelockers were assigned only to those employees, butemployees represented by the Bottlers and otherunions also used the lunchroom and restrooms. Theemployees represented by the Brewers were as-signed to clean these three areas, as well as theGolden Gate areas in which they worked.During this period, the area where the work indispute is now located contained mainly offices forthe supervisory and managerial personnel of thepackaging and shipping department. There wererestrooms and a small lunchroom used predomi-nantly by employees represented by the Bottlers.These employees were assigned the cleaning ofthose areas at that time. Also prior to the renova-tions, the catwalk and stairways in dispute wereadjacent to areas in which employees representedby the Bottlers worked. The assignment of thecleaning of those areas was mixed. Employees rep-resented by both Unions cleaned them but the em-ployees represented by the Bottlers more frequent-ly cleaned the catwalk, and the employees repre-sented by the Brewers more frequently cleaned thestairway closest to the mezzanine and catwalk.In 1980 the Employer began substantial renova-tions of the areas involved. In that year, it complet-221 DECISIONS OF NATIONAL LABOR RELATIONS BOARDed the construction of a new draft beer facility,known as the single valve keg facility, in building204-A. Between 1980 and 1983 the Employer trans-ferred the draft beer production to this new loca-tion. As part of this renovation, in July 1983 theEmployer completed what are now the disputedlunchroom, restrooms, and locker facility on themezzanine overlooking building 194 and adjacentto the single valve keg operation in building 204-A.At the same time, the lunchroom, restrooms, andlocker facility provided in building 182 primarilyfor use by the employees represented by the Brew-ers were closed, and the new facilities have beenpredominantly used by those employees. Again, thelockers have been assigned exclusively to employ-ees represented by the Brewers. Also, as a result ofthe transfer of operations, the catwalk connectingbuildings 194 and 204-A and the stairways in 204-Ain dispute are adjacent to areas in which employeesrepresented by the Brewers now work. It was atthe time of the opening of the renovated areas,July 1983, that the Employer made the assignmentof the disputed work to the employees representedby the Brewers.In July 1983, the Employer also completed itsconstruction of a mezzanine overlooking buildings182 and 174. This mezzanine includes the new loca-tion of the managers' and supervisors' offices, for-merly located in the area in dispute, and a lunch-room, locker facilities, and restrooms used primari-ly by employees represented by the Bottlers. TheEmployer assigned the employees represented bythe Bottlers to clean these areas. They were alsoassigned the cleaning of building 182 where em-ployees represented by the Brewers formerlyworked and will be assigned to clean the area inthat building formerly cleaned and used by em-ployees represented by the Brewers, as soon as therenovations of this area are completed.The Company summarizes its practice from 1972to the present as assigning the cleaning of areas tothe employees who primarily use the areas, i.e.,areas primarily used by employees represented bythe Brewers are cleaned by them, while areas pri-marily used by employees represented by theBottlers are cleaned by the latter employees.The Brewers and the Employer rely on the Em-ployer's summary of its practice to assert that thisfactor favors an award to employees representedby the Brewers. Similarly, the Brewers and theEmployer argue that, because the employees repre-sented by the Brewers have traditionally cleanedthe areas adjacent to their workplaces, employerpractice favors the assignment of the disputed cat-walk and stairways to these employees as well.On the other hand, the Bottlers argues that be-cause the employees it represents cleaned the areain dispute prior to the renovations they should con-tinue to be assigned the work after the renovation.It also contends that employer practice favors thisaward because it has traditionally cleaned thelunchrooms which employees from more than oneunion use' and, most significantly, where employ-ees represented by it were the predominant users.In its brief to the Board, the Bottlers have dis-claimed, however, any interest in having the clean-ing of the two stairways farthest from the mezza-nine connecting buildings 194 and 204-A assignedto employees it represents, and admits that the pastpractice concerning these stairways was mixed.We have reviewed the above evidence and con-clude that past practice strongly supports awardingthe disputed work to the employees represented bythe Brewers. Although employees represented bythe Bottlers formerly cleaned the mezzanine areanow in dispute, this was before the renovationswhich substantially converted the purpose of thatlocation, and they have not cleaned the area sinceit was closed for renovations.The record also does not substantiate theBottlers' claim that the employees it representshave traditionally cleaned all lunchrooms whereemployees represented by more than one union eat.The Bottlers admits that the employees representedby the Brewers have traditionally cleaned thelunchroom and related facilities provided primarilyfor their use. Neither does the record substantiatethe Bottlers' claim that the majority of the employ-ees who use the lunchroom are represented by it.The plant manager of beer packaging and shipping,Jack Russell, testified that, according to his obser-vations and those of other supervisors, the majorityof the employees who use the lunchroom are rep-resented by the Brewers. The Bottlers' evidencethat a majority of the 26 to 32 employees it repre-sents who work near the disputed areas per shiftuse the lunchroom does not contradict Russell'stestimony, particularly in light of the evidence that61 employees represented by the Brewers work inareas contiguous to the disputed areas and appar-ently all use the disputed facilities.We therefore conclude that the factor of em-ployer practice strongly favors the award of thedisputed work to the employees represented by theBrewers.4 The Bottlers admits that the lunchroom in building 182 was an ex-ception to this.222 TEAMSTERS LOCAL 6 (ANHEUSER-BUSCH)3. Relative skillsIt is uncontroverted that the work in dispute in-volves only routine janitorial work. The specifictasks involved include sweeping, emptying trash,removing debris, cleaning tables, mopping floors,and washing toilets, urinals, and wash basins. TheBottlers introduced two grievances filed by itsmembers concerning the cleanliness of the rest-rooms included in the disputed work. However,Plant Manager Russell testified without contradic-tion that the supervisors were not dissatisfied withthe cleaning and that any occasional lapse in meet-ing standards had not been related to a lack ofskills by the employees involved. The factor of rel-ative skills, accordingly, does not favor the awardof the disputed work to the employees representedby either Union.4. Economy and efficiency of operationThe Bottlers contends that it is more economicaland efficient for the employees it represents to per-form the disputed work because bottlers arepresent on some shifts that brewers are not. Al-though employees represented by both Unionswork near the disputed work generally for threeshifts per day during the workweek, on weekendsbottlers may work all three shifts while brewersmay only work one or two. The Employer recog-nized this and assigned the employees representedby the Bottlers to clean the lunchroom on thoseshifts on which no employees represented by theBrewers are present. However, according to undis-puted testimony, it is unnecessary to clean theother areas in dispute on each shift, and these areashave been assigned exclusively to employees repre-sented by the Brewers.The Bottlers argues that a seniority clause in theBrewers' collective-bargaining agreement with theEmployer limits the Employer's flexibility in as-signing Brewers-represented employees to the dis-puted work and that the assignment of the disputedwork to these employees is, therefore, less econom-ical. However, the Bottlers has failed to substanti-ate that the Employer has experienced any suchdifficulty, and we, accordingly, find no merit tothis contention.The Brewers, on the other hand, contends thatbecause the lunchroom, restrooms, and locker areaare adjacent to areas where the employees it repre-sents work, the Employer could more efficientlyassign these employees to clean these areas. How-ever, as noted above, the employees represented bythe Bottlers also work in nearby areas.Finally, the Employer contends, as does theBrewers, that because the employees representedby the Brewers are the main users of and exclusiveworkers in the areas contiguous to the catwalk andstairways, it is more efficient to assign these em-ployees the cleaning of the catwalk and stairways.It is undisputed that these areas are used almost ex-clusively by these employees and that they, similar-ly, almost exclusively work in and clean the contig-uous work areas in the single valve keg facility. Onthis basis, we agree with the Employer and theBrewers that the factor of economy and efficiencyfavors the award of this portion of the disputedwork to the employees represented by the Brewers.In sum, we conclude that the factor of economyand efficency does not favor the assignment of thecleaning of the disputed lunchroom, restrooms, andlocker facility to the employees represented byeither Union, but that it does favor the assignmentof the cleaning of the disputed catwalk and stair-ways to the employees represented by the Brewers.5. Employer assignment and preferenceAs stated above, in July 1983 the Employer as-signed the disputed work to Brewers-representedemployees because the lunchroom had been pro-vided mainly for and is used predominantly bythese employees, and because they had been as-signed to clean the lunchroom that had been re-placed by this lunchroom. The same rationale ap-plied to the assignment of the cleaning of the rest-rooms and the locker area, which significantly onlycontains lockers for employees represented by theBrewers. As for the catwalk and stairwells, theEmployer assigned their cleaning also to those em-ployees who used them the most, namely, the em-ployees represented by the Brewers. The Employerprefers that the disputed work continue to be per-formed by these employees. Accordingly, thisfactor favors an award of the disputed work to em-ployees represented by the Brewers.6. Job displacementThe Brewers argues that if the disputed work isassigned to bottlers this will result in the layoff ofat least one and possibly as many as three of theemployees it represents. The Employer concurs inthis contention. Plant Manager Russell testified thatthe current assignment has caused no layoffs, butthat if the award is made to bottlers at least oneemployee represented by the Brewers will be laidoff. He further testified that during each shift thereis an employee who spends some time cleaning thelunchroom and that "[i]t is possible" that the Brew-ers could lose one employee it represents eachshift.The Board has traditionally given weight to thefactor of job displacement in its determination of223 DECISIONS OF NATIONAL LABOR RELATIONS BOARDdisputed work.5On the basis of the foregoing, weconclude that the factor of job displacementstrongly favors the award of the disputed work tothe employees represented by the Brewers.ConclusionsAfter considering all the relevant factors, weconclude that employees represented by the Brew-ers are entitled to perform the work in dispute. Wereach this conclusion relying on the Employer'spast practice, the economy and efficiency of oper-ation as pertains to the cleaning of the disputed cat-walk and stairways, the Employer's assignment andpreference, and the job displacement that wouldotherwise occur. In making this determination, weare awarding the work to employees representeds See Laborers Local 264 (Arrowhead Building Materials), 253 NLRB288, 292 (1980).by the Brewers, not to that Union or its members.The determination is limited to the controversythat gave rise to this proceeding.DETERMINATION OF DISPUTEThe National Labor Relations Board makes thefollowing Determination of Dispute.Employees of Anheuser-Busch, Inc., representedby Brewers and Maltsters Local Union No. 6,International Brotherhood of Teamsters, Chauf-feurs, Warehousemen and Helpers of America, areentitled to perform the cleaning of the followingareas at the Employer's bottling facility in St.Louis, Missouri: the renovated mezzanine area islocated in building 194, including the lunchroom,restrooms, locker area; an interior catwalk connect-ing the mezzanine with building 204-A; and threestairwells located in building 204-A.224